
	
		I
		112th CONGRESS
		1st Session
		H. R. 761
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Nunes (for
			 himself, Mr. McCarthy of California,
			 and Mr. Denham) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To allow certain Federal funding provided to the State of
		  California to be used for a project or activity to improve or maintain
		  California State Route 99, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Joaquin Valley Transportation Enhancement Act of
			 2011.
		2.Funding for
			 California State Route 99
			(a)In
			 generalNotwithstanding any
			 other provision of law, including the terms of any grant agreement, covered
			 Federal funding made available to the State of California may be used by that
			 State for any project or activity to improve or maintain California State Route
			 99 between the cities of Sacramento and Bakersfield.
			(b)Covered Federal
			 funding definedIn this
			 section, the term covered Federal funding means any Federal
			 funding made available to a State as a result of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) for the purpose of developing
			 high-speed rail service.
			(c)ApplicabilityThis
			 section shall apply to all covered Federal funding made available to the State
			 of California after the date of enactment of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5).
			
